 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
by and among
HEALTH RIGHT DISCOVERIES, INC.,



COMMON COMPOUNDS, INC.,
EZPHARMARX, LLC
and

 HUNTER BURROUGHS,

THE SOLE SHAREHOLDER OF COMMON COMPOUNDS, INC.

AND

THE SOLE MEMBER OF EZPHARMARX, LLC

 

Dated as of August 17, 2017



 





 

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 17,
2017 (the “Effective Date”), is by and among HEALTH-RIGHT DISCOVERIES, INC., a
Florida corporation (“HRD”), COMMON COMPOUNDS, INC., an Arkansas corporation
(“CCI”), EZPHARMARARX, LLC, an Arkansas limited liability company (“EZRX,” and
together with CCI collectively, the “Company”) and HUNTER BURROUGHS, an
individual and resident of the State of Arkansas and the sole shareholder of the
Company (the “Shareholder”). Each of the foregoing entities or individuals is
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, the Shareholder owns beneficially and of record one hundred percent
(100%) of each of (a) the issued and outstanding shares of capital stock of CCI
(the “CCI Shares”); and (b) the issued and outstanding limited liability company
membership interests of EZRX (the “Interests,” and collectively with the CCI
Shares, collectively the “Company Securities”); and

 

WHEREAS, the Shareholder wishes to sell, convey and transfer to HRD all of the
Company Securities, and HRD wishes to purchase from the Shareholder all of the
Company Securities, in each case pursuant to and subject to the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
SALE AND PURCHASE OF THE COMPANY SECURITIES

 

1.1           Sale and Purchase; Purchase Price. Subject to the terms and
conditions set forth in this Agreement, at Closing (as hereinafter defined), the
Shareholder shall assign, transfer, convey and deliver the Company Securities to
HRD and HRD shall purchase, acquire and accept the Company Securities from the
Shareholder in exchange for a purchase price consisting of (a) $6,100,000 in
cash (the “Cash Purchase Price”); and (b) 1,751,580 “restricted” shares of HRD’s
common stock (the “HRD Shares,” and together with the Cash Purchase Price,
collectively, the “Purchase Price”). The Purchase Price shall be subject to
adjustment for any increases or decreases in working capital between the
Execution Date and the Closing Date (as hereinafter defined).

 

1.2           Payment of the Purchase Price. At Closing, HRD shall (a) issue the
HRD Shares to the Shareholder; (b) pay to the Shareholder $3,600,000, subject to
any Closing adjustments as set forth in Section 1.3, by wire transfer in
immediately available funds to such bank or brokerage account as may be
designated by the Shareholder; and (c) execute and deliver to the Shareholder a
promissory note for the balance of the Cash Purchase Price in the form of
Exhibit A hereto (the “Note”).

 



2 | Page

 

 

1.3           Net Working Capital At Closing. At Closing, the Company shall
have, in the aggregate, Net Working Capital of no less than Two Hundred Thousand
Sixty-Three Thousand Four Hundred and No/100 Dollars ($263,400.00). The term
“Net Working Capital” means, as of any particular date, an amount equal to the
current assets reflected on the balance sheet of the Company, minus the current
liabilities reflected on such balance sheet. For purposes of calculating the Net
Working Capital as of Closing, such amount shall be estimated in accordance with
the provisions of Section 1.4, with a subsequent final calculation to be made in
accordance with Section 1.4. In the event, any estimated shortfall in the Net
Working Capital as of Closing is identified prior to Closing, such estimated
shortfall shall be a preliminary adjustment to the Cash Purchase Price payable
at Closing pursuant to Section 1.4.

 

1.4          Closing Statements. For purposes of identifying any estimated
shortfall in the Net Working Capital pursuant to Section 1.3, the initial
calculation shall be estimated by the Parties in good faith at Closing based on
the most current interim financial statements included in the Company Financial
Statements (as hereinafter defined) with provisional adjustments as shall be
mutually agreed upon at Closing and such estimate shall be called the
“Preliminary Closing Statement.” No later than forty-five (45) days after
Closing, HRD and the Shareholder shall prepare the “Final Closing Statement”
reflecting the final determination of Net Working Capital as of Closing,
determined in accordance with U.S. generally accepted accounting principles
(“GAAP”) consistently applied with prior periods. If such Final Closing
Statement reflects Net Working Capital at Closing pursuant to Section 1.3 was
less than the amount estimated at Closing on the Preliminary Closing Statement,
the Shareholder shall refund the amount of such shortfall to HRD on or before
the tenth (10th) business day after the Final Closing Statement is agreed upon
by HRD and the Shareholder. If the Final Closing Statement indicates that Net
Working Capital at Closing was in excess of the amount estimated on the
Preliminary Closing Statement, HRD shall pay any such excess to the Shareholder
within said ten business (10) day period. If HRD and the Shareholder are unable
to agree on the Final Closing Statement within thirty (30) days after the
Closing, they shall appoint the firm of Dye CPAs and Advisors (the
“Accountants”) to make such determination, which determination shall be final
and binding upon HRD and the Shareholder the purposes of this Agreement. HRD and
the Shareholder shall each pay one-half the cost of the Accountants.

 

1.5          Continuing Liabilities. After Closing, the Company will have no
continuing liabilities, debts, claims, commitments and obligations of any kind
or nature, known or unknown, direct or indirect, contingent or obsolete, other
than (a) such obligations as may arise under the Contracts (as hereinafter
defined) after Closing; (b) obligations identified on the balance sheet and as
reflected on the balance sheet as of the Balance Sheet Date (as hereinafter
defined) included in the Company Financial Statements (as hereinafter defined),
together with trade payables incurred in the ordinary course since the Balance
Sheet Date; (c) matters set forth on the Company Disclosure Schedule (as
hereinafter defined); and (d) such other obligations, if any, as are included in
the calculation of Net Working Capital (collectively, the “Continuing
Liabilities”). Immediately prior to Closing, the Shareholder shall satisfy and
release, or assume responsibility for, all liabilities, debts, claims,
commitments or obligations other than the Continuing Liabilities, including,
without limitation the $275,000 obligation of the Company to Burroughs &
Partners, LLC reflected on the balance sheet as of the Balance Sheet Date and
the Lien (as hereinafter defined) on the Company’s assets securing the
Shareholder’s obligation to Funding Post and the Shareholder shall provide HRD
evidence thereof.

 



3 | Page

 

 

1.6          Closing. Closing of the transactions contemplated by this Agreement
(“Closing”) shall occur, by exchange of executed documents delivered via
overnight courier, facsimile or email, on the third (3rd) business day after
last of the conditions set forth in Article IV have been satisfied or such other
date as may be agreed to by the Parties. The date and time of the Closing (the
“Closing Date”) for all purposes under this Agreement, including any
calculations to be made as of the Closing Date hereunder, shall be 11:59 p.m.,
Eastern Time, on the date of the Closing with any receipts allocable to and
expenses incurred on such day being allocated to the Shareholder.

 

1.7          Closing Deliveries by the Shareholder. At Closing, the Shareholder
shall deliver or cause to be delivered to HRD:

 

(a)          Certificates evidencing the CCI Shares, duly endorsed for transfer
to HRD;

 

(b)          An Assignment of the Interests in the form of Exhibit C hereto,
duly executed by the Shareholder;

 

(c)          A five-year Non-Competition and Non-Solicitation Agreement in the
form of Exhibit D hereto, duly executed by the Shareholder;

 

(d)          A right of first refusal agreement in the form of Exhibit E hereto,
duly executed by the Shareholder;

 

(e)          A reciprocal commissions agreement, in the form of Exhibit F
hereto, duly executed by Shareholder;

 

(f)           The duly executed resignation of the Shareholder as a director,
officer or manager of the Company, as the case may be;

 

(g)          Evidence of a payoff of the obligation to Burroughs & Partners, LLC
and Funding Post as referenced in Section 1.5 of this Agreement; and

 

(h)          Such other documents as counsel to HRD may reasonably request in
order to effect the consummation of the transactions contemplated by this
Agreement.

 



4 | Page

 

 

1.8          Closing Deliveries and Actions by HRD. At Closing, HRD shall
deliver or cause to be delivered to the Shareholder:

 

(a)          The Cash Purchase Price for the Company Securities, in accordance
with Section 1.2;

 

(b)          Certificates evidencing the HRD Shares registered in the name of
the Shareholder;

 

(c)          The Note, duly executed by HRD;

 

(d)          Grants of options (the “Options”) under and subject to the terms of
HRD’s 2015 Stock Incentive Plan (the “Plan”), to employees of the Company in the
names and denominations set forth on Exhibit H hereto, to purchase up to 876,666
HRD Shares at an exercise price of $0.35 per HRD Share, having the vesting
provisions and term set forth on Exhibit H and evidenced by duly executed stock
option agreements in the form customarily used by HRD;

 

(e)          HRD’s countersignature on the documents to be duly executed and
delivered by the Shareholder to HRD pursuant to Section 1.7; and

 

(f)           Such other documents as counsel to the Shareholder and the Company
may reasonably request in order to effect the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

2.1          Representations and Warranties of the Company and the Shareholder.
The Company and the Shareholder, jointly and severally, represent and warrant to
HRD, that as of the Effective Date and as of the Closing Date (except where
another date or period of time is specifically stated herein), except as set
forth on the disclosure schedule attached hereto (the “Company Disclosure
Schedule”):

 

(a)           Organization and Qualification. CCI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Arkansas with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. EZRX is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Arkansas with the requisite power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. To the knowledge of Shareholder, each of CCI and EZRX is
qualified to do business as a foreign entity in each jurisdiction where the
character of its business requires such qualification, except where the failure
to so qualify would not have a material adverse effect on the business,
prospects, operations or condition (financial or otherwise) of the Company (a
“Company Material Adverse Effect”). The Company has no subsidiaries.

 



5 | Page

 

 

(b)           Authorization; Enforcement. The Company and the Shareholder each
have the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and all other agreements
contemplated to be executed and delivered hereunder (collectively, the
“Transaction Agreements”) and to otherwise to carry out their respective
obligations hereunder and thereunder. The execution and delivery of the
Transaction Agreements by the Company and the Shareholder, as the case may be,
and the consummation by them of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company and/or the Shareholder. The
Transaction Agreements have been duly executed by the Company and/or the
Shareholder, as the case may be and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligations of the
Company and the Shareholder, as the case may be, enforceable against the Company
and the Shareholder in accordance with their respective terms.

 

(c)           Organizational Documents. The Company has delivered or made
available to HRD true and correct copies of the Articles of Incorporation and
bylaws of CCI and the articles of organization and limited liability company
operating agreement of EZRX and any other organizational documents of CCI and
EZRX, each as amended, and each such instrument is in full force and effect (the
“Organizational Documents”). To the knowledge of Shareholder, the Company is not
in violation of any of the provisions of the Organizational Documents.

 

(d)           Capitalization. The capitalization of each of CCI and EZRX is set
forth in Section 2.1(d) to the Company Disclosure Schedule. None of the Company
Securities are entitled to preemptive or similar rights, nor is any holder of
Company Securities entitled to statutory preemptive or similar rights arising
out of any written agreement with the Company. There are no outstanding options,
warrants, rights to subscribe to or calls relating to securities, rights or
obligations convertible into or exchangeable for, or giving any person any right
to subscribe for or acquire, any shares of capital stock of CCI or Interest of
EZRX or contracts by which the Company is or may become bound to issue
additional Company Securities or securities or rights convertible or
exchangeable into Company Securities.

 

(e)           Title to the Company Securities. The Company Securities are duly
authorized, validly issued and, in the case of the CCI Shares, fully paid and
non-assessable. The Company Securities are owned of record and beneficially by
the Shareholder, free and clear of all liens, encumbrances and rights of first
refusal of any kind (collectively, “Liens”).

 

(f)            No Conflicts. The execution, delivery and performance of the
Transaction Agreements by the Company and the Shareholder, as the case may be,
and the consummation by the Company and the Shareholder of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Organizational Documents; (ii) to the knowledge of
Shareholder, conflict with, or constitute a default (or an event which with
notice or lapse of time, or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time, or both) of, any agreement, credit facility,
indenture or instrument (evidencing a debt or otherwise) to which the Company or
the Shareholder is a party or by which any property or asset of the Company or
the Shareholder is bound or affected; or (iii) to the knowledge of Shareholder,
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or the Shareholder is subject (including federal and state securities
laws and regulations), except in the case of each of clauses (ii) and (iii), as
could not, individually or in the aggregate, reasonably be expected to have or
result in a Company Material Adverse Effect. To the knowledge of Shareholder,
the business of the Company is not being conducted in violation of any law,
ordinance or regulation of any governmental authority, except for violations
which, individually or in the aggregate, could not reasonably be expected to
have or result in a Company Material Adverse Effect.

 



6 | Page

 

 

(g)           Filings, Consents and Approvals. To the knowledge of the
Shareholder, neither the Company nor the Shareholder is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other or foreign federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company or the Shareholder, as the
case may be, of the Transaction Agreements.

 

(h)           Litigation; Proceedings. There is no action, suit, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company or the Shareholder, threatened against or affecting the Company or the
Shareholder or any of their respective properties before or by any court,
governmental or administrative agency, or regulatory authority (U.S. federal,
state, county, local or foreign) (i) that adversely affects or challenges the
legality, validity or enforceability of the Transaction Agreements or the
Company Securities; or (ii) that could, individually or in the aggregate,
reasonably be expected to have or result in a Company Material Adverse Effect.

 

(i)            No Default or Violation. To the knowledge of the Shareholder,
neither the Company nor the Shareholder (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or the
Shareholder), nor has the Company or the Shareholder received notice of a claim
that it or he is in default under or is in violation of any indenture, loan or
credit agreement or any other agreement or instrument to which it or he is a
party or by which it or him or any of its or his properties is bound; (ii) is in
violation of any order of any court, arbitrator or governmental body; or (iii)
is in violation of any statute, rule or regulation of any governmental
authority, except as could not, individually or in the aggregate, reasonably be
expected to have or result in a Company Material Adverse Effect.

 

(j)            Financial Statements; Books and Records; Accounts Receivable.

 

(i)          On or before the August 15, 2017, the Company will deliver to HRD
(A) combined financial statements of the Company for the years ended December
31, 2016 and December 31, 2015; which have been audited by an independent public
accounting the Shareholder firm; and (B) unaudited combined financial statements
of the Company for the six months ended June 30, 2017 and June 30, 2016, which
shall, upon delivery, be deemed to be attached hereto as Section 2.1(j)(i) of
the Company Disclosure Schedule as of the Effective Date (the “Company Financial
Statements”). The Company Financial Statements have been prepared in accordance
with the Company’s historical accounting practices consistently applied during
the periods involved and fairly present in all material respects the financial
position of the Company on a combined basis as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 



7 | Page

 

 

(ii)         The books and records of the Company are complete and correct in
all material respects.

 

(iii)        Section 2.1(j)(iii) of the Company Disclosure Schedule sets forth a
true and correct listing, description and aging report of the accounts
receivable of the Company Business as of the close of business on the date set
forth therein (the “Accounts Receivable”). The Accounts Receivable reflected
thereon are or will be, to the extent not previously collected in full, true and
valid obligations arising from sales actually made or services actually
performed in the ordinary course of business consistent with past practices and
owed to the Company by unaffiliated third parties. Except as set forth in
Section 2.1(j)(iii) of the Company Disclosure Schedule, the Company has not
permitted or agreed to any extension in the time for billing or payment of any
such accounts receivable other than in the ordinary course of business
consistent with past practice. Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and
collectible, net of the respective reserves shown on the balance sheets
contained in the Company Financial Statements (which reserves, as of the
Effective Date are, and as of the Closing Date will be adequate and calculated
consistent with past practices). Subject to such reserves, each of the Accounts
Receivable either has been or will be collected in full, without any set-off,
within ninety (90) days after the day on which it first becomes due and payable.
There is no contest, claim, or right of set-off under any Contract with any
obligor of an Account Receivable relating to the amount or validity of such
Account Receivable.

 

(k)           Absence of Certain Changes. Since the date of the latest balance
sheet included in the Company Financial Statements (the “Balance Sheet Date”),
the Company has been operated, in the ordinary course and consistent with past
practice and, in any event, there has not been: (i) any material adverse change
in the business, condition (financial or otherwise), operations, results of
operations or prospects of the Company; (ii) any loss or threatened or
contemplated loss, of business of any customers or suppliers of the Company
which, individually or in the aggregate, could reasonably be expected to have a
Company Material Adverse Effect; (iii) any loss, damage, condemnation or
destruction to any of the properties of the Company (whether or not covered by
insurance); (iv) any borrowings by the Company other than trade payables arising
in the ordinary course of the business and consistent with past practice; or (v)
any sale, transfer or other disposition of any of the assets other than in the
ordinary course of the business and consistent with past practice.

 



8 | Page

 

 

(l)            Intentionally Deleted.

 

(m)          Contracts. Section 2.1(m) of the Company Disclosure Schedule sets
forth a list of all contracts, agreements, leases, licenses, permits,
commitments and arrangements of the Company (the “Contracts”). The Company is
not alleged to be in default, nor to the knowledge of the Shareholder is there
any basis for the Company or any other party, under any of the Contracts and no
event has occurred and no condition or state of facts exists which, with the
passage of time or the giving of notice or both, would constitute such a default
or breach by the Company or the Shareholder, or any other party thereto. All of
the Contracts are in full force and effect, will continue in full force and
effect after the Closing without breaching the terms thereof or resulting in the
forfeiture or impairment of any rights thereunder and without the consent,
approval or act of, or making of any filing with, any third party. The Contracts
are valid and enforceable against the Company and to the knowledge of the
Shareholder, the other parties thereto. Neither the Company nor the Shareholder
has received any notice of the intention of any party to terminate, or
substantially reduce the volume of its purchases, sales, products or
advertisements under, any Contract.

 

(n)           Tax Matters.

 

(i)          The Company has filed all federal, state and local tax returns of
any kind required to be filed (“Tax Returns”) and has paid all taxes and other
charges due or claimed to be due with respect to its taxing authorities
(“Taxes”). No taxing authority in any jurisdiction has made a claim, assertion
or threat to the Company or the Shareholder that the Company is or may be
subject to taxation by such jurisdiction; there are no Liens with respect to
Taxes on the Company’s property or assets except for property taxes which are
not yet due; and there are no Tax rulings, requests for rulings, or closing
agreements relating to the Company for any period (or portion of a period) that
would affect any period after the Effective Date.

 

(ii)         Neither the Company nor any person acting on behalf of the Company
has (A) executed or entered into a closing agreement pursuant to Section 7121 of
the Internal Revenue Code of 1986, as amended (the “Code”) or any similar
provision of state or local law; or (b) agreed to or is required to make any
adjustments pursuant to Section 481(a) of the Code or any similar provision of
state or local law.

 

(iii)        There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of the Company, nor is any such
claim or dispute pending or contemplated. The Company has delivered to HRD true,
correct and complete copies of all Tax Returns and examination reports and
statements of deficiencies assessed or asserted against or agreed to by the
Company, if any, since its inception and any and all correspondence with respect
to the foregoing.

 

(o)           Labor Matters.

 

(i)          Section 2.1(o) of the Company Disclosure Schedule sets forth the
name of each employee of the Company and a description of their compensation.

 

(ii)         There are no collective bargaining or other labor union agreements
to which the Company is a party or by which it is bound. To the knowledge of the
Shareholder, no material labor dispute exists or is imminent with respect to any
of the employees of the Company.

 



9 | Page

 

 

(iii)        To the knowledge of the Shareholder, the Company is in full
compliance with all federal, state and local laws regarding employment, wages,
hours, benefits, equal opportunity, collective bargaining, the payment of Social
Security and other taxes, and occupational safety and health. To the knowledge
of the Shareholder, the Company is not liable for the payment of any
compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing laws.

 

(p)           Employee Benefits.

 

(i)          The Company does not, and since its inception never has, maintained
or contributed to any bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former manager,
director, officer or employee of the Company. There are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Company and any current or former manager, Director, officer or
employee of the Company, nor does the Company have any general severance plan or
policy.

 

(ii)         The Company does not, and since its inception never has, maintained
or contributed to any “employee pension benefit plans” (as defined in Section
3(2) of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other benefit plan for the benefit of any current or former
managers, directors, officers, employees or consultants of the Company.

 

(iii)        Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each manager,
director, officer, employee and consultant of the Company, will result in (A)
any payment (including, without limitation, severance, unemployment compensation
or bonus payments) becoming due from the Company; (B) any increase in the amount
of compensation or benefits payable to any such individual; or (C) any
acceleration of the vesting or timing of payment of compensation payable to any
such individual. No arrangement or other Contract of the Company provides
benefits or payments contingent upon, triggered by, or increased as a result of
a change in the ownership or effective control of the Company.

 

(q)           Intellectual Property Rights. Section 2.1(q) of the Company
Disclosure Schedule sets forth a list of all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and rights owned by the Company or that the Company has the right to
use (collectively, the “Intellectual Property Rights”). The Intellectual
Property Rights constitute all the intellectual property rights that are
necessary or material for use in connection with the Company’s business, except
where the failure to own or have the right to use an Intellectual Property Right
could not be reasonably expected to have a Material Adverse Effect. To the
knowledge of the Shareholder, all the Intellectual Property Rights are
enforceable and there is no existing infringement by another person of any of
the Intellectual Property Rights.

 



10 | Page

 

 

(r)            Regulatory Permits. The Company possesses the certificates,
authorizations and permits issued by the appropriate federal, state or local
regulatory authorities listed in Section 2.1(r) of the Company Disclosure
Schedule (the “Permits”). To the knowledge of the Shareholder, the Permits
constitute all the Permits necessary for the conduct of the Company’s business
except where the failure to possess such permits, individually or in the
aggregate, could not reasonably be expected to have or result in a Material
Adverse Effect. Neither the Company nor the Shareholder has received any notice
of proceedings relating to the revocation or modification of any Permit.

 

(s)           Title to Assets. The Company does not own any real property. The
real property leased by the Company and the terms of such leases are described
in Section 2.1(s) of the Company Disclosure Schedule. The Company has good and
marketable title to or valid leasehold interests in all of its properties and
assets used in the conduct of its businesses. All such assets and properties,
other than assets and properties in which the Company has leasehold interests,
are free and clear of all Liens, except for Liens that, in the aggregate, do not
and will not materially interfere with the ability of the Company to conduct
business as currently conducted.

 

(t)            Intentionally Deleted.

 

(u)           Intentionally Deleted.

 

(v)           Brokers’ Fees. No fees or commissions will be payable by the
Company or the Shareholder to any broker, financial advisor or consultant,
finder, placement agent, investment banker, or bank with respect to the
transactions contemplated by this Agreement.

 

(w)          Intentionally Deleted.

 

2.2           Investment Representations of the Shareholder. The Shareholder
represents and warrants to HRD that as of the Effective Date and as of the
Closing Date (except where another date or period of time is specifically stated
herein for a representation or warranty):

 

(a)           Investment Intent. The Shareholder is acquiring the HRD Shares for
his own account. The Shareholder is acquiring his HRD Shares for investment
purposes only and not with a view to or for distributing or reselling the HRD
Shares or any part thereof or interest therein, without prejudice, however, to
the Shareholder’s right at all times to sell or otherwise dispose of all or any
part of the HRD Shares pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) and in compliance with
applicable state securities laws or under an exemption from such registration.

 

(b)           Status. The Shareholder is an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

 



11 | Page

 

 

(c)           Experience of the Shareholder. The Shareholder has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
HRD Shares, and has so evaluated the merits and risks of such investment.

 

(d)           Ability of Shareholder to Bear Risk of Investment. The Shareholder
is able to bear the economic risk of an investment in the HRD Shares and, at the
present time, is able to afford a complete loss of such investment.

 

(e)           Access to Information. The Shareholder acknowledges that he has
been afforded (i) the opportunity to ask such questions as he has deemed
necessary of, and to receive answers from, representatives of HRD concerning the
terms and conditions of the issuance of the HRD Shares and the merits and risks
of investing in the HRD Shares; (ii) access to information about HRD and HRD’s
financial condition, results of operations, business, properties, management and
prospects sufficient to enable the Shareholder to evaluate his investment; and
(iii) the opportunity to obtain such additional information that HRD possesses
or can acquire without unreasonable effort or expense that is necessary to make
an informed investment decision with respect to the investment and to verify the
accuracy and completeness of the information contained herein.

 

(f)            Reliance. The Shareholder understands and acknowledges that (i)
the HRD Shares are being offered and sold to the Shareholder without
registration under the Securities Act and applicable state securities laws in a
private placement that is exempt from the registration provisions of the
Securities Act and applicable state securities laws; and (ii) the availability
of such exemption depends in part on, and HRD will rely upon the accuracy and
truthfulness of, the foregoing representations and the Shareholder hereby
consents to such reliance.

 

(g)           Transfer Restrictions.

 

(i)       The HRD Shares may only be disposed of pursuant to an effective
registration statement under the Securities Act, or pursuant to an available
exemption from or in a transaction not subject to the registration requirements
of the Securities Act. In connection with any transfer of the HRD Shares other
than pursuant to an effective registration statement, HRD may require the
transferor thereof to provide to HRD an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to HRD, to the effect that such transfer does not require
registration of such transferred securities under the Securities Act and
applicable state securities laws.

 

(ii)       The Shareholder agrees to the imprinting, so long as is required
under the Securities Act and the rules and regulations thereunder, or an
appropriate restrictive legend on the certificates evidencing the HRD Shares.

 



12 | Page

 

 

2.3          Representations and Warranties of HRD. HRD hereby represents and
warrants to the Shareholder that as of the Effective Date and the Closing Date
(except where another date or period of time is specifically stated herein for a
representation or warranty), except as set forth in the SEC Documents:

 



(a)        Organization and Qualification. HRD is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Florida, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. HRD
is not qualified to do business as a foreign corporation in any other
jurisdiction, there being no jurisdiction in which the current character of its
business requires such qualification. HRD has no subsidiaries.

 

(b)          Authorization; Enforcement. HRD has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Transaction Agreements to which HRD is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery by HRD of the Transaction Agreements to which it is a party and the
consummation by HRD of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of HRD and no further
action is required by HRD or its board of directors or shareholders. The
Transaction Agreements have been duly executed by HRD and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligations of HRD enforceable against HRD in accordance with their respective
terms. HRD is not in violation of any of the provisions of its articles of
incorporation or bylaws.

 

(c)          Capitalization. The number of authorized, issued and outstanding
shares of capital stock of HRD prior to the consummation of the transactions
contemplated hereby, is as set forth in the SEC Documents. No shares of capital
stock of HRD are entitled to preemptive or similar rights, nor is any holder of
capital stock of HRD entitled to statutory preemptive or similar rights arising
out of any agreement or understanding with HRD. Except for the Private Placement
and the issuance of the options to the employees of the Company as contemplated
by this Agreement, there are no outstanding options, warrants, rights to
subscribe to, calls, or commitments of any character whatsoever relating to
securities, rights or obligations convertible into or exchangeable for, or
giving any person any right to subscribe for or acquire any shares of capital
stock of HRD, or contracts, commitments, understandings, or arrangements by
which HRD is or may become bound to issue additional shares of capital stock of
HRD, or securities or rights convertible or exchangeable into shares of capital
stock of HRD.

 

(d)          Issuance of the HRD Shares. The HRD Shares are duly authorized,
and, when issued and paid for in accordance with the terms hereof, shall be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.

 



13 | Page

 

 

(e)          No Conflicts. The execution, delivery and performance by HRD of the
Transaction Agreements to which it is a party and the consummation by HRD of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of HRD’s articles of incorporation or bylaws (each
as amended through the date hereof); (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time, or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time, or both) of, any agreement,
credit facility, indenture or instrument (evidencing a HRD debt or otherwise) to
which HRD is a party or by which any property or asset of HRD is bound or
affected; or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which HRD is subject (including federal and state securities laws
and regulations), or by which any property or asset of HRD is bound or affected,
except in the case of each of clauses (ii) and (iii), as could not, individually
or in the aggregate, reasonably be expected to have or result in a material
adverse effect on the business, prospects, operations or condition (financial or
otherwise) of HRD.

 

(f)          Filings, Consents and Approvals. HRD is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state or local
governmental authority or other person in connection with the execution,
delivery and performance by HRD of the Transaction Agreements, other than
filings to be made subsequent to the Closing to report the transactions
contemplated hereby as required by the Securities Act, the Exchange Act,
applicable state securities laws and the rules and regulations promulgated
thereunder.

 

(g)           Litigation; Proceedings. There is no action, suit, notice of
violation, proceeding or investigation pending or, to the knowledge of HRD,
threatened against or affecting HRD or any of its properties before or by any
court, governmental or administrative agency, or regulatory authority (U.S.
federal, state, county, local or foreign) (i) that adversely affects or
challenges the legality, validity or enforceability of the Transaction
Agreements or the HRD Shares or (ii) that could, individually or in the
aggregate, reasonably be expected to have or result in a HRD Material Adverse
Effect.

 

(h)          No Default or Violation. HRD (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by HRD), nor has HRD
received written notice of a claim that it is in default under or is in
violation of any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound; (ii) is not in violation of any order of any court, arbitrator or
governmental body; or (iii) is not in violation of any statute, rule or
regulation of any governmental authority, except as could not, individually or
in the aggregate, reasonably be expected to have or result in a HRD Material
Adverse Effect.

 

(i)          Private Offering. Assuming the accuracy of the representations and
warranties of the Shareholder set forth in Section 2.2 of this Agreement, the
offer, issuance and sale of the HRD Shares to the Shareholder as contemplated
hereby is exempt from the registration requirements of the Securities Act and
applicable state securities laws. Neither HRD nor any person acting on HRD’s
behalf has taken any action that could subject the issuance of the HRD Shares to
the registration requirements of the Securities Act and applicable state
securities laws.

 



14 | Page

 

 

(j)          SEC Documents; Financial Statements. HRD has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as
amended, including pursuant to Section 13(a) or 15(d) thereof, during such
period as HRD was required by law to file such material (the “SEC Documents”) on
a timely basis or has received a valid extension of such time of filing and has
filed any such SEC Documents prior to the expiration of any such extension. As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder. All material agreements to which HRD is
a party or which are otherwise required to be filed as exhibits to the SEC
Documents have been so filed. The financial statements of HRD included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of HRD as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(k)          Brokers Fees. Except for fees to be paid by HRD to RHK Capital at
Closing with respect to financing to be used to consummate the transactions
contemplated hereby, no fees or commissions will be payable by HRD to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, or bank with respect to the transactions contemplated by this Agreement.

 

ARTICLE III 

CONDUCT PRIOR TO CLOSING

 

3.1           Conduct of Business. At all times during the period commencing
with the Effective Date and continuing until the earlier of the termination of
this Agreement pursuant to the terms hereof or the Closing, the Company shall
(a) carry on its business in the usual, regular and ordinary course of business,
in substantially the same manner as heretofore conducted; (b) pay or perform its
material obligations when due; (c) use its commercially reasonable efforts,
consistent with past practice and policies, to preserve intact its present
business organization, keep available the services of its present officers and
employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees and others with which it has business
dealings; and (d) keep its business and properties substantially intact,
including its operations, physical facilities and working conditions. In
furtherance of the foregoing and subject to applicable law, the Company shall
confer with HRD prior to taking any material actions or making any material
management decisions with respect to the conduct of the business of the Company.

 

3.2           Intentionally Deleted.

 

3.3           Access to Information. The Shareholder shall cause the Company to
afford HRD, its accountants, counsel and other representatives, reasonable
access, during normal business hours, to the properties, books, records and
personnel of the Company at any time prior to Closing in order to enable HRD to
obtain all information concerning the business, assets and properties, results
of operations and personnel of the Company as HRD may reasonably request.

 



15 | Page

 

 

3.4          Legal Requirements. The Parties shall take all reasonable actions
necessary or desirable to comply promptly with all legal requirements which may
be imposed on them with respect to the consummation of the transactions
contemplated by this Agreement (including, without limitation, furnishing all
information required in connection with approvals of or filings with any
governmental authority, and prompt resolution of any litigation prompted
hereby), and shall promptly cooperate with, and furnish information to, the
other Parties to the extent necessary in connection with any such requirements
imposed upon any of them in connection with the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE IV

CONDITIONS TO CLOSING

 

4.1          Conditions to Obligation of the Parties Generally. The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with Closing if, on the Closing Date, any Action shall be
pending or threatened before any governmental authority wherein an order or
charge would (i) prevent consummation of any of the transactions contemplated by
this Agreement; (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation; (iii) any law or order which
would have any of the foregoing effects shall have been enacted or promulgated
by any governmental authority; or (iv) there is no consummation of all required
definitive instruments and agreements.

 

4.2        Conditions to Obligation of the Company and the Shareholder. The
obligations of the Company and the Shareholder to enter into and perform their
respective obligations under this Agreement are subject, at the option of the
Company and the Shareholder, to the fulfillment on or prior to the Closing Date
of the following conditions, any one or more of which may be waived by the
Company and the Shareholder in writing:

 

(a)           The representations and warranties of HRD set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date;

 

(b)           HRD shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(c)           No action, suit, or proceeding shall be pending or, to the
knowledge of HRD, threatened before any governmental authority wherein an order
or charge would (i) affect adversely the right of the Shareholder to own the HRD
Shares; or (ii) affect adversely the right of HRD to own its assets or to
operate its business (and no such order or charge shall be in effect), nor shall
any law or order which would have any of the foregoing effects have been enacted
or promulgated by any governmental authority;

 

(d)           No event, change or development shall exist or shall have occurred
since December 31, 2016 that has had or is reasonably likely to have a Material
Adverse Effect on HRD;

 



16 | Page

 

 

(e)           All consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by HRD for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by HRD and HRD shall have delivered proof of same to the Company and
the Shareholder;

 

(f)            HRD shall have filed all reports and other documents required to
be filed by it under the Securities Act and/or the Exchange Act through the
Closing Date;

 

(g)           HRD shall have delivered to the Company and the Shareholder a
certificate, dated the Closing Date, executed by an officer of HRD, certifying
the satisfaction of the conditions specified in Sections 4.2(a) through 4.2(f),
inclusive relating to HRD;

 

(g)           HRD shall have delivered to the Company and the Shareholder a
certificate duly executed by an officer of HRD and dated as of the Closing Date,
as to the resolutions as adopted by HRD’s board of directors, in a form
reasonably acceptable to the Company, approving this Agreement and the
Transaction Documents to which it is a party and the transactions contemplated
hereby and thereby; and

 

(h)           All actions to be taken by HRD in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
counsel to the Company and the Shareholder.

 

4.3             Conditions to Obligation of HRD. The obligations of HRD to enter
into and perform its obligations under this Agreement are subject, at the option
of HRD, to the fulfillment on or prior to the Closing Date of the following
conditions, any one or more of which may be waived by HRD in writing:

 

(a)          The representations and warranties of the Company and the
Shareholder set forth in this Agreement shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date;

 

(b)          The Company and the Shareholder shall have performed and complied
with all of their respective covenants hereunder in all material respects
through the Closing Date;

 

(c)          No action, suit, or proceeding shall be pending or, to the
knowledge of the Company or the Shareholder, threatened before any governmental
authority wherein an order or charge would (i) affect adversely the right of HRD
to own the Company Securities; or (ii) affect adversely the right of the Company
to own its assets or to operate its business (and no such Order or charge shall
be in effect), nor shall any law or order which would have any of the foregoing
effects have been enacted or promulgated by any governmental authority;

 



17 | Page

 

 

(d)          No event, change or development shall exist or shall have occurred
since the Balance Sheet Date that has had or is reasonably likely to have a
Material Adverse Effect on the Company;

 

(e)          All consents, waivers, approvals, authorizations or orders required
to be obtained, and all filings required to be made, by the Company for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Company and the Shareholder and the Company and the Shareholder
shall have delivered proof of same to the HRD;

 

(f)           The Company shall have delivered to HRD a certificate, dated the
Closing Date, executed by an officer of each of CCI and EZRX, certifying the
satisfaction of the conditions specified in Sections 4.3(a) through 4.3(e),
inclusive, relating to the Company;

 

(g)          The Shareholder shall have delivered to HRD a certificate, dated
the Closing Date, executed by the Shareholder, certifying the satisfaction of
the conditions specified in Sections 4.3(a) through 4.3(b) relating to the
Shareholder;

 

(h)           HRD shall have, contemporaneously with the Closing, consummated
financing in an amount and on terms satisfactory to it in its reasonable
discretion to pay the Cash Purchase Price and HRD agrees to use its best efforts
to secure such financing between the Effective Date and the Closing Date; and

 

(j)           All actions to be taken by the Company and the Shareholder in
connection with consummation of the transactions contemplated hereby and all
payments, certificates, opinions, instruments, and other documents required to
effect the transactions contemplated hereby shall be reasonably satisfactory in
form and substance to HRD.

 

ARTICLE V

TERMINATION

 

5.1             Grounds for Termination. Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

 

(a)           by the mutual written agreement of the Parties;

 

(b)           by the Company and the Shareholder (by written notice of
termination from the Company and the Shareholder to HRD, in which reference is
made to this subsection) if Closing has not occurred on or prior to August 31,
2017, or such later date as may be agreed to by the Parties in writing (the
“Termination Date”), unless the failure of Closing to have occurred is
attributable to a failure on the part of the Company or the Shareholder to
perform any material obligation to be performed by the Company or the
Shareholder pursuant to this Agreement prior to Closing;

 



18 | Page

 

 

(c)           by HRD (by written notice of termination from HRD to the Company
and the Shareholder, in which reference is made to this subsection) if the
Closing has not occurred on or prior to the Termination Date, unless the failure
of Closing to have occurred is attributable to a failure on the part of HRD to
perform any material obligation required to be performed by HRD pursuant to this
Agreement prior to Closing;

 

(d)           by HRD or the Company (by written notice of termination from such
Party to the other Parties) if a court or other governmental authority of
competent jurisdiction shall have issued a final non-appealable order, or shall
have taken any other action having the effect of, permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; provided, however, that the right to terminate this
Agreement under this Section 5.1(d) shall not be available to a Party if such
Order was primarily due to the failure of such Party to perform any of its
obligations under this Agreement;

 

(e)           by HRD, the Company or the Shareholder (by written notice of
termination from such Party to the other Parties) if any event shall occur after
the date hereof that shall have made it impossible to satisfy a condition
precedent to the terminating Party’s obligations to perform its obligations
hereunder, unless the occurrence of such event shall be due to the failure of
the terminating Party to perform or comply with any of the agreements, covenants
or conditions hereof to be performed or complied with by such Party prior to
Closing;

 

(f)            by the Company or the Shareholder (by written notice of
termination from the Company or the Shareholder to HRD, in which reference is
made to this subsection) if, since the date of this Agreement, there shall have
occurred any Material Adverse Effect regarding HRD, or there shall have occurred
any event or circumstance that, in combination with any other events or
circumstances, could reasonably be expected to have, a Material Adverse Effect
with respect to HRD;

 

(g)           by HRD (by written notice of termination from HRD to the Company
and the Shareholder, in which reference is made to this subsection) if, since
the date of this Agreement, there shall have occurred any event or circumstance
that, in combination with any other events or circumstances, could reasonably be
expected to have, a Material Adverse Effect with respect to the Company;

 

(h)           by the Company or the Shareholder (by written notice of
termination from the Company or the Shareholder to HRD, in which reference is
made to the specific provision(s) of this subsection giving rise to the right of
termination) if any of HRD’s (i) representations and warranties shall have been
materially inaccurate as of the date of this Agreement or as of a date
subsequent to the date of this Agreement (as if made on such subsequent date),
such that the condition set forth in Section 4.2(a) would not be satisfied and
such inaccuracy has not been cured by HRD within five (5) business days after
its receipt of written notice thereof; or (ii) covenants contained in this
Agreement shall have been breached, such that the condition set forth in Section
4.2(b) would not be satisfied; or

 



19 | Page

 

 

(i)            by HRD (by written notice of termination from HRD to the Company
and the Shareholder, in which reference is made to the specific provision(s) of
this subsection giving rise to the right of termination) if any of the Company’s
or the Shareholder’s (i) representations and warranties shall have been
materially inaccurate as of the date of this Agreement or as of a date
subsequent to the date of this Agreement (as if made on such subsequent date),
such that the condition set forth in Section 4.3(a) would not be satisfied and
such inaccuracy has not been cured by the Company or the Shareholder within five
(5) business days after its receipt of written notice thereof; or (ii) covenants
contained in this Agreement shall have been breached, such that the condition
set forth in Section 4.3(b) would not be satisfied.

 

5.2             Procedure and Effect of Termination. In the event of the
termination of this Agreement by HRD or the Company and/or the Shareholder
pursuant to Section 5.1, written notice thereof shall forthwith be given to the
other Party or Parties. If this Agreement is terminated as provided herein (a)
each Party will redeliver all documents, work papers and other material of any
other Party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the Party furnishing the same;
provided, that each Party may retain one copy of all such documents for archival
purposes in the custody of its outside counsel; and (b) all filings,
applications and other submission made by any party to any person, including any
governmental authority, in connection with the transactions contemplated hereby
shall, to the extent practicable, be withdrawn by such party from such person.

 

5.3          Effect of Termination. If this Agreement is terminated pursuant to
Section 5.1 hereof, this Agreement shall become void and of no further force and
effect, except for the provisions of (a) Sections 2.1(v) and 2.3(k); (b) Section
5.2 and this Section 5.3; and (c) Article VI.

 

ARTICLE VI

SURVIVAL; INDEMNIFICATION

 

6.1          Survival. All representations, warranties, covenants, and
obligations of the Parties in this Agreement shall survive Closing for a period
of one (1) year after which they shall be of no further force and effect, other
than those set forth in Sections 2.1(a) through 2.1(e), and Sections 2.3(a)
through 2.3(d), which shall survive indefinitely, and those set forth in Section
2.1(n), which shall survive until forty-five (45) days after the expiration of
applicable statutes of limitations.

 

6.2          Indemnification by the Company and the Shareholder. The Company and
the Shareholder, jointly and severally, shall indemnify HRD and hold HRD and
HRD’s directors, officers, employees and agents harmless against and in respect
of any and all damages, losses, claims, penalties, liabilities, costs and
expenses (including, without limitation, all fines, interest, reasonable and
actual legal fees and expenses and amounts paid in settlement), that arise from
or relate or are attributable to (and without giving effect to any tax benefit
to the indemnified party) (a) any material breach of any representation or
warranty made by the Company or the Shareholder in this Agreement or any of the
other Transaction Agreements; or (b) any material breach of any covenant or
agreement made by the Company or the Shareholder in this Agreement or any of the
other Transaction Agreements.

 



20 | Page

 

 

6.3          Indemnification by HRD. HRD shall indemnify the Company and the
Shareholder and hold the Company and the Shareholder harmless against and in
respect of any and all damages, losses, claims, penalties, liabilities, costs
and expenses (including, without limitation, all fines, interest, reasonable and
actual legal fees and expenses and amounts paid in settlement), that arise from
or relate or are attributable to (and without giving effect to any tax benefit
to the indemnified party) (a) any material breach of any representation or
warranty made by HRD in this Agreement or in any of the other Transaction
Agreements; (b) any material breach of any covenant or agreement made by HRD in
this Agreement or in any of the other Transaction Agreements; or (c) with
respect to the Shareholder, any obligation of the Company pursuant to the
Continuing Liabilities or otherwise related to the operation of the Company
after the Closing.

 

6.4          Notice to Indemnitor; Right of Parties to Defend. Promptly after
the assertion of any claim by a third party or occurrence of any event which may
give rise to a claim for indemnification from an indemnifying party
(“Indemnitor”) under this Article VI, an indemnified party (“Indemnitee”) shall
notify the Indemnitor in writing of such claim and include a detailed
description within such notice. The Indemnitor shall have the right to assume
the control and defense of any such action (including, but without limitation,
tax audits), provided that the Indemnitee may participate in the defense of such
action subject to the Indemnitor’s reasonable direction and at Indemnitee’s sole
cost and expense. The party contesting any such claim shall be furnished all
reasonable assistance in connection therewith by the other party and be given
full access to all information relevant thereto. In no event, shall any such
claim be settled without the Indemnitor’s consent.

 

ARTICLE VII
MISCELLANEOUS

 

7.1          Further Cooperation. In case at any time after Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request provided the requesting Party shall bear the reasonable expenses of the
other Party in obtaining the same.

 

7.2        Fees and Expenses. Each Party shall pay the fees and expenses of its
or his advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such Party incident to the negotiations, preparation,
execution, delivery and performance of this Agreement.

 

7.3          Entire Agreement; Amendments. This Agreement, together with the
Exhibits hereto and the Company Disclosure Schedule, contains the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the Parties acknowledge have been merged into
this Agreement, the Exhibits hereto and the Company Disclosure Schedule.

 



21 | Page

 

 

7.4          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing, shall be
delivered by nationally recognized overnight courier and shall be deemed given
and effective upon receipt. The address for such notices and communications
shall be as follows:

 



If to HRD:   18851 N.E. 29th Avenue     Suite 700     Aventura, FL 33180    
Attention: President       If the Company or the Shareholder:   PO Box 1784    
Bentonville, AR 72712     Attention: Mr. Hunter Burroughs

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Party.

 

7.5          Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by all the Parties; or, in the case of a waiver, by the Party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 

7.6        Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.7          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective heirs, legal
representatives, successors and permitted assigns, as the case may be. No Party
may assign this Agreement or any of the rights or obligations hereunder without
the written consent of each of the other Parties.

 

7.8          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the Parties and their respective heirs, legal representatives,
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

7.9          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
without regard to the principles of conflicts of law thereof. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts sitting in Miami-Dade County, Florida, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the interpretation or
enforcement of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such Party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 



22 | Page

 

 

7.10          Attorneys’ Fees. In any suit, action or proceeding brought with
respect to interpretation or enforcement of this Agreement, the prevailing Party
shall be entitled to recover attorneys’ fees and costs at both the trial and
appellate levels from the non-prevailing Party.

 

7.11          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile, .PDF or other electronic transmission, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such facsimile or electronic signature page were an original thereof.

 

7.12          Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision that shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

{Remainder of Page Intentionally Left Blank; Signatures to Follow}

 

23 | Page

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized signatories as of the date first indicated above.

 



  HRD:         HEALTH-RIGHT DISCOVERIES, INC.         By: /s/ David Hopkins    
David Hopkins, President

 

  THE COMPANY:         COMMON COMPOUNDS, INC.         By: /s/ Hunter Burroughs  
  Hunter Burroughs, President         EZPHARMARX, LLC

 





  By: /s/ Hunter Burroughs     Hunter Burroughs, President



 



  THE SHAREHOLDER:       /s/ Hunter Burroughs   Hunter Burroughs

 